Citation Nr: 1402077	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-01 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and a witness



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1957 to May 1965 and from August 1965 to March 1975, including service in the Republic of Vietnam, and he was a decorated combat Veteran whose awards included the Purple Heart Medal and the Combat Action Ribbon.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2010, the appellant testified before a Decision Review Officer at the RO.  A copy of the transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 1985.  The death certificate lists the cause of death as "undetermined."

2.  An autopsy conducted in May 1985 showed minimal arthrosclerosis of the coronary arteries.  Bilateral ventricle dilation was also noted.  

3.  At the time of the Veteran's death, service connection was not in effect for any disabilities.

4.  VA treatment records shows the Veteran was being treated for sinus arrhythmia and possible left ventricle hypertrophy in 1984, prior to his death.

5.  The competent and credible medical evidence shows that the Veteran's cause of death was borderline cardiomegaly with bilateral ventricle hypertrophy and dilation due to arthrosclerosis, which is a disability of service origin.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met. 38 U.S.C.A. §§ 1112, 1113, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the appellant seeks to establish service connection for the cause of the Veteran's death.  She contends that the Veteran's arrhythmia and left ventricle hypertrophy were the result of his exposure to Agent Orange, and ultimately resulted in the Veteran's death.  

The Veteran died in May 1985.  His death certificate noted the cause of death was "undetermined."  An autopsy conducted in May 1985 showed minimal arthrosclerosis of the coronary arteries.  Bilateral ventricle dilation was also noted.  A definite cause of death was not provided.   

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002).  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (2013). 

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or in whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Regulations pertaining to herbicide exposure provide that if a Veteran served on active duty in Vietnam, during the Vietnam era, the Veteran is presumed to have been exposed to a herbicide agent (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

Service connection for ischemic heart disease will be presumptively established as due to exposure to an herbicide agent during service if the evidence establishes that the Veteran served in the Republic of Vietnam during the Vietnam era, absent affirmative evidence to the contrary.  38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(a)(1)(B); 38 C.F.R. § 3.307(a)(6)(iii), (d).  The term "ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, including coronary spasm, and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).

The Veteran's service records were reviewed.  Service personnel records indicate he was stationed in DaNang and the Quang Tin Province of the Republic of Vietnam.  As such, he is presumed exposed to herbicides, including Agent Orange.  

Post-service VA treatment records, including an Agent Orange registry, dating from 1984 to 1985 were reviewed.  An EKG dated in December 1984 provided diagnoses of sinus arrhythmia and left ventricle hypertrophy.  

An October 2010 VA opinion noted the Veteran was diagnosed with tinea veriscolor and left ventricular hypertrophy.  However, the VA examiner stated that as the cause of the Veteran's death was unknown, it would be speculative to attribute his cause of death to complications of Agent Orange exposure.  

An October 2011 private opinion from Dr. J.H., a forensic pathologist, was provided.  Dr. J.H. reviewed the evidence in the claims file and determined that the May 1985 autopsy report indicated minimal atherosclerosis of the coronary arteries, as well as indications of left and/ or right ventricle hypertrophy.  He stated that bilateral ventricle wall hypertrophy can be seen as a cardiomyopathic change, and is often undetermined or "idiopathic."  However, it can also be caused by hypertension, atherosclerosis, viral infection and other causes.  In conclusion, Dr. J.H. stated his opinion as to the Veteran's cause of death was that of borderline cardiomegaly with bilateral ventricle hypertrophy and dilation.  

An additional private medical opinion by Dr. H.S., dated in September 2012.  Dr. H.S. indicated he agreed with Dr. J.H.'s findings as noted in October 2011.  Further, Dr. H.S. concluded that it was more likely than not that the Veteran's atherosclerosis contributed to his death.  He noted that the atherosclerosis was not the sole cause of death, but it more likely than not materially lent to assistance to the aid of the production of death.  Further, the Veteran's type of atherosclerosis is recognized as caused by Agent Orange.  As such, it is a cause of ischemic heart disease which is recognizes as due to Agent Orange exposure.  

Based on the two private opinions dated in October 2011 and September 2012, the Board finds service connection for the cause of the Veteran's death is warranted.  Evidence indicates that the Veteran was exposed to herbicides during active service and that he later developed a heart disease, which is on the list of presumptively service-connected diseases.  Therefore, as the Veteran's arteriosclerotic heart disease is presumptively due to exposure to herbicides during his service in Vietnam and was cause of his death  service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for cause of the Veteran's death is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


